PER CURIAM.
The state appeals a trial court order dismissing its petition to terminate putative father’s parental rights in the child. On de novo review, and applying the constitutionally required “clear and convincing standard of proof,” Santosky v. Kramer, 455 US 745, 102 S Ct 1388, 71 L Ed 2d 599 (1982); State ex rel Juv. Dept. v. Farrell, 58 Or App 258, 648 P2d 401, rev den 293 Or 521 (1982), we find that the state established the allegation that the putative father is unfit as a parent under ORS 419.523(2). The trial court should have ordered termination.
Reversed.